12/22/2015 ' _ TDCJ offender Details L\/© /"OS/

 

Offender |nformation Details

   

~ Ri@lum;:,tzo Search li§t;,

SID Number: 03387468

TD_CJ Number: 00742398

Name: GOMEZ,FRANC|SCO .
Race: H

Gender: ' l\/l

DOB: 1961-08-15

Maximum Sentence Date: L|FE SENTENCE

Current Faci|ity: WYNNE

Projected Re|ease Date: L|FE SENTENCE

Paro|e E|igibi|ity Date: 2024-03-09

Offender Visitation E|igib|e: l§§

information provided is updated once daily during weekdays and multiple times per day
on visitation days. Because this information is subject to change, famin members and
friends are encouraged to call the unit prior to traveling for a visit.

SPEC|AL lNFORMAT|ON FOR SCHEDULED RELEASE:

Schedu|ed Re|ease Datef Offender is not Schedu|ed for release at this time.
Schedu|ed Re|ease Type: Will be determined When release date is scheduled
Schedu|ed Re|ease Location: Wil| be determined When release date is scheduled

 

 

'fParo\eiewewlnformavon

 

Offense History:
Offense Date Oftense Sentence Date Coun‘ty Case No. Sentence (YY~Nil\ll-DD)
1994-03-10 MURDER 1995-12-12 HARRls 9424768 ` 9999-99-99

 

 

 

 

 

 

 

 

 

 

http://offender .tdcj .state.tx.us/OffenderSearch/offenderD etai l .action?si d= 03387468 4 1/2